IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF T.M.B., JR.             : No. 51 WAL 2020
                                           :
                                           :
PETITION OF: T.N.B., NATURAL MOTHER        : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.